               Case 2:18-cv-01405-JCC Document 28 Filed 07/08/20 Page 1 of 1



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    RICHARD L. BAILEY and GAIL BAILEY,                  CASE NO. C18-1405-JCC
      individually and as husband and wife,
10
                                                          MINUTE ORDER
11                           Plaintiffs,
              v.
12
      RREEF AMERICA, L.L.C., a Delaware limited
13    liability company, et al.,
14                           Defendants.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion for an order
19   extending the case schedule deadlines regarding expert disclosures (Dkt. No. 27). The Court
20   hereby GRANTS the motion. The new deadline for expert disclosures is July 8, 2020. The new
21   deadline for rebuttal expert reports is August 8, 2020.
22          DATED this 8th day of July 2020.
23
                                                               William M. McCool
24                                                             Clerk of Court

25                                                             s/Tomas Hernandez
                                                               Deputy Clerk
26


     MINUTE ORDER
     C18-1405-JCC
     PAGE - 1
